F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          DEC 10 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    JOYCE MONTABON,

                Plaintiff-Appellant,

    v.                                                   No. 02-1562
                                                (D.C. No. 00-WM-2258 (BNB))
    CITY AND COUNTY OF DENVER,                            (D. Colo.)

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before MURPHY , HARTZ , and McCONNELL , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
         Plaintiff Joyce Montabon appeals the district court’s grant of summary

judgment in favor of defendant City and County of Denver on her claims alleging

gender discrimination under Title VII, 42 U.S.C. §§ 2000e through 2000e-17, for

gender discrimination, and retaliation for complaining about violations of the Age

Discrimination in Employment Act (ADEA), 29 U.S.C. § 621-34.             1
                                                                             Montabon’s

gender discrimination claims were based on hostile work environment and

disparate treatment. In granting the City’s motion for summary judgment, the

district court held that: (1) Montabon’s hostile work environment claim fails

because she is simply complaining about the general environment in which she

worked and she has not adequately linked any of her complaints to gender;

(2) Montabon’s disparate treatment claim fails because she does not offer any

evidence that other similarly-situated male employees were treated differently;

(3) Montabon’s ADEA claim fails because she cannot demonstrate that she

engaged in protected activity in opposition to discrimination. We review the

district court’s grant of summary judgment de novo, applying the same standard

under Fed. R. Civ. P. 56(c) as the district court.        See Simms v. Okla. ex rel. Dep’t

of Mental Health & Substance Abuse Servs.            , 165 F.3d 1321, 1326 (10th Cir.

1999).


1
        The district court also granted summary judgment in favor of the City on
Montabon’s Fair Labor Standards Act (FLSA) claim, but Montabon did not appeal
that judgment. See Aplt’s Br. at 5.

                                              -2-
      On appeal, Montabon raises the following issues: “(1) Could the treatment

of the plaintiff-appellant be viewed as sexually discriminatory under Title VII,

[under] either hostile work environment or disparate treatment? (2) Viewing the

evidence in the light most favorable to the plaintiff, did she complain about age

discrimination? (3) Could a jury have found that plaintiff-appellant’s age

discrimination complaints resulted in retaliation?” Aplt’s Br. at 5.

      After careful review of the record on appeal and the applicable legal

standards, we conclude that the district court correctly decided this case.

Therefore, we AFFIRM the district court’s judgment for the reasons stated in its

thorough Order dated November 27, 2002.


                                                     Entered for the Court



                                                     Michael W. McConnell
                                                     Circuit Judge




                                         -3-